          Case 1:21-cv-00876-CG Document 5 Filed 09/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CYNTHIA GARZA,

                     Plaintiff,

v.                                                               No. CV 21-876 CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

                     Defendant.

                   ORDER GRANTING APPLICATION TO PROCEED
                   IN FORMA PAUPERIS AND DIRECTING SERVICE

       THIS MATTER is before the Court on Plaintiff Cynthia Garza’s Motion for Leave

to Proceed in Forma Pauperis (the “Motion”), (Doc. 2), filed September 7, 2021. The

Court, having considered the Motion, finds that it is well-taken and should be

GRANTED.

       IT IS HEREBY ORDERED that this action is authorized to proceed without the

prepayment of the filing fee, costs, or security therefore, pursuant to 28 U.S.C. § 1915.

       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of

the Summons and Complaint on the United States Attorney, the Attorney General, and

the Office of the General Counsel, in accordance with Fed. R. Civ. P. 4(c)(3).

       IT IS SO ORDERED.



                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE


1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
